Citation Nr: 0813637	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  04-32 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
30 percent prior to October 21, 2002, and in excess of 
70 percent as of October 21, 2002.

2.  Entitlement to an effective date earlier than October 21, 
2002, for the award of a total rating for compensation based 
upon individual unemployability due to service-connected 
disabilities (TDIU).





ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to May 1968 
and from September 1968 to June 1970.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Winston-Salem, North 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).

In June 2006, the Board remanded the claims for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  Prior to October 21, 2002, post-traumatic stress disorder 
was not manifested by symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

2.  As of October 21, 2002, post-traumatic stress disorder is 
not manifested by symptoms such as total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

3.  Prior to October 21, 2002, the veteran did not meet the 
schedular criteria for a TDIU and it was not shown that he 
was precluded by substantially gainful employment due to 
service connected disorders.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
30 percent prior to October 21, 2002, and in excess of 
70 percent as of October 21, 2002, for post-traumatic stress 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.400, 4.130, Diagnostic 
Code 9411 (2007).

2.  The criteria for an effective date earlier than October 
21, 2002, for the award of a TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321, 3.343, 3.344, 3.400, 4.16 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) defines VA's 
duty to notify and assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

The notice requirements require VA to notify the veteran of 
any evidence that is necessary to substantiate the claim, as 
well as the evidence VA will attempt to obtain and which 
evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

Both of the veteran's claims for an increased rating and an 
earlier effective date are downstream issues from his claims 
for entitlement to (1) service connection for post-traumatic 
stress disorder and (2) a TDIU.  For example, VA awarded 
service connection for post-traumatic stress disorder, and 
the veteran subsequently filed a notice of disagreement 
arguing he warranted a higher evaluation.  The RO also 
awarded a TDIU and the veteran filed a notice of disagreement 
arguing he warranted an earlier effective date.  In these 
types of circumstances, VA is not required to issue a new 
VCAA letter.  VAOPGCPREC 8-2003 (Dec. 2003).  Rather, the 
provisions of 38 U.S.C.A. § 7105(d) require VA to issue a 
statement of the case if the disagreement is not resolved.  
Id.  VA issued a statement of the case addressing both the 
increased-rating and effective-date claims in July 2004.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  Id.  VA obtained VA 
clinical record dated from 1995 to 2004.  The veteran has 
submitted records from the Vet Center.  VA provided the 
veteran with an examination in connection with his claim for 
entitlement to an increased rating for post-traumatic stress 
disorder, to include entitlement to a TDIU.  It did not, 
however, provide the veteran with an examination in 
connection with his claim for an earlier effective date, as 
this issue would not warrant an examination.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002).  Specifically, a claim for an 
earlier effective date does not meet the statutory 
requirements for entitlement to a VA examination or medical 
opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A) - (C) (West 2002); 
see also 38 C.F.R. § 3.159(c)(4)(A) - (C) (2007).  

The veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

The veteran was awarded service connection for post-traumatic 
stress disorder in an October 2002 rating decision and 
assigned a 30 percent evaluation, effective October 4, 2001.  
He subsequently filed a notice of disagreement stating that 
he felt he warranted a higher evaluation.  In an August 2003 
rating decision, the RO granted a 70 percent evaluation for 
post-traumatic stress disorder, effective October 21, 2002.  
The veteran has continued to disagree with the evaluations 
assigned.  

Thus, the veteran is contesting the disability evaluation 
that was assigned following the grant of service connection 
for post-traumatic stress disorder.  In the case of the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability (the 
circumstances of the present appeal), separate ratings can be 
assigned for separate periods of time based on the facts 
found, which is called "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).  The RO has staged the 
veteran's rating as described above.  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  The Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 
12 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

The service-connected disability is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  38 C.F.R. § 4.130.  
Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994)).  Id.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria 
and evaluations are as follows, in part:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 
70 percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 
30 percent disabling.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder prior to October 21, 2002, 
and in excess of 70 percent as of October 21, 2002.  In other 
words, the Board agrees with the staged evaluations assigned 
by the RO.  The Board will address the two, different 
evaluations separately. 


A.  Evaluation in excess of 30 percent

Prior to October 21, 2002, the preponderance of the evidence 
is against a finding that the veteran meets the criteria to 
warrant a 50 percent evaluation.  For example, the veteran 
did not have circumstantial, circumlocutory or stereotyped 
speech.  Prior to October 2002, he was consistently described 
as having speech that was normal and goal directed, without 
flight of ideas or looseness of associations.  See VA 
clinical records, dated February 2002, April 2002, June 2002, 
July 2002, and August 2002.  The clinical findings and the 
veteran's submissions throughout the appeal period show a 
person who can articulate his feelings and symptoms, and who 
had stopped drinking and smoking years ago and continued on 
that path.  The veteran is in regular treatment for his post-
traumatic stress disorder and has gone through anger 
management, which shows he has good insight and judgment.  He 
has been consistently described as being well groomed.  He 
has also consistently denied homicidal ideations, suicidal 
ideations, audio and visual hallucinations, and delusions.  
The veteran had an accidental overdose of medication in May 
2002, and he adamantly denied attempting suicide.  The Board 
has no basis to question the veteran's denial.  He has been 
noted, at times, to have impaired judgment and insight and he 
had reported hallucinations on a couple of occasions, but the 
preponderance of the evidence is against such symptoms prior 
to October 21, 2002.  The veteran has not reported having any 
panic attacks.  While he has disturbances in motivation and 
mood, he is able to function satisfactorily.  

The veteran has submitted an August 2002 letter from two 
employees who work at the Vet Center.  The Board has accorded 
this letter lessened probative value because there are 
inconsistencies in this letter compared to other evidence in 
the claims file.  For example, the professionals state that 
the veteran was fired from his last two jobs because he was 
unable to complete tasks or deal with the stress connected 
with his work.  This would imply that the veteran's service-
connected post-traumatic stress disorder symptoms had caused 
him to be fired.  However, in records created 
contemporaneously with the veteran's unemployment (to which 
the Board accords more probative value), he indicated he had 
stopped working due to "tennis elbow."  See VA clinical 
record, dated January 25, 2001.  In a February 2001 VA 
clinical record, the vocational rehabilitation counselor 
stated the veteran had been laid off as a pest controller 
because he could not crawl on his elbows under houses 
anymore.  At that time, this was the cause of the veteran's 
unemployment-not his post-traumatic stress disorder.  

An additional inconsistency is that the professionals stated 
the veteran had stopped being intimate with his wife because 
he had no desire, with the implication being that his post-
traumatic stress disorder symptoms caused his lack of desire.  
However, a VA clinical record, dated in June 2002, shows that 
the veteran complained that medication he was taking was 
negatively impacting his ability to climax with his wife, 
which had decreased his desire to be intimate with his wife.  
This would indicate that the veteran had the physical and 
emotional desire to be with his wife, except for the reaction 
that this medication was causing him during the intimacy.  
The Board has accorded more probative value to the VA 
clinical records because they provide a more accurate picture 
of the veteran's symptoms at the time in question. 

As a result of these inconsistencies, the Board has accorded 
their opinion that it was "unlikely" that the veteran would 
be able to maintain substantial gainful employment lessened 
probative value.

An October 1, 2002, private report by a licensed psychologist 
shows that she found the veteran to be cognitively intact 
with some attentional and concentration lapses.  She further 
found the veteran was able to interact and reason with the 
examiner and would be able to interact appropriately with 
supervisors and peers.  This is evidence against a finding 
that the veteran would not be able to work.

The veteran has been assigned GAF scores of 50 and 60 by 
examiners prior to October 21, 2002.  The GAF score is 
defined as a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 46-47 (4th ed. 1994).  A GAF score of 50 (which 
falls into the range of 41-50) is defined as "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Id.  A GAF score of 60 
(which falls into the range of 51-60) is defined as 
"Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  The symptoms 
that fall under the GAF score of 50 are similar to those that 
fall under the 50 percent evaluation for post-traumatic 
stress disorder.  The Board has addressed above why the 
preponderance of the evidence is against a finding that the 
veteran has those symptoms.  The GAF score of 60 would not 
establish a psychiatric disability that would warrant a 
50 percent evaluation.  

The Board is aware that the symptoms listed under the 
50 percent evaluation are examples of the types of symptoms 
that would warrant a 50 percent evaluation, and that the 
veteran need not have these particular symptoms in order to 
warrant a 50 percent evaluation.  However, the criteria 
described under the 50 percent evaluation indicate a more 
serious disability than the veteran demonstrated prior to 
October 21, 2002.  The veteran has complained of flashbacks 
and nightmares.  He has stated he avoids socializing with 
people.  Apparently, he used to abuse alcohol and smoke, and 
is now alcohol and smoke free.  He is oriented in three 
spheres, and his speech has been relevant and goal directed 
during the period in question.  The preponderance of the 
evidence is against a finding that an evaluation in excess of 
30 percent is warranted.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411.

Based upon the descriptions of his symptoms in the medical 
records, the Board finds that an initial evaluation in excess 
of 30 percent for post-traumatic stress disorder is not 
warranted prior to October 21, 2002, for the reasons stated 
above.  The benefit-of-the-doubt rule is not for application.  
See Gilbert, 1 Vet. App. at 55.  

B.  Evaluation in excess of 70 percent

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against a 
100 percent schedular evaluation for post-traumatic stress 
disorder as of October 21, 2002.  The RO awarded a 70 percent 
evaluation as of that date based upon a VA clinical record 
that showed increased symptomatology.  The evidence as of 
that date and subsequently does not show a psychiatric 
disorder that remotely meets the criteria for the 100 percent 
evaluation.  The 100 percent evaluation contemplates a very 
severe psychiatric disability, where the claimant has gross 
impairment in thought processes, is disoriented to time and 
place, and has severe memory loss.  In a July 2003 VA 
psychiatric evaluation report, the examiner stated the 
veteran was alert, oriented times three, and cooperative.  
There was no looseness of associations or flight of ideas.  
His affect was appropriate.  He had no impairment in thought 
processes.  Insight and judgment were adequate.  Memory for 
remote and recent events was good.  The veteran denied 
delusions, hallucinations, homicidal ideation, and suicidal 
ideation.  The evidence as of October 21, 2002, is entirely 
against a finding that the veteran meets the criteria for a 
100 percent evaluation.  

The veteran is competent to report his symptoms.  To the 
extent that he asserted his service-connected disability was 
worse than the initial evaluation of 30 percent that was 
assigned, he was correct, and the RO granted a 70 percent 
evaluation as of October 21, 2002.  However, to the extent 
that he has argued he warrants a 100 percent schedular 
evaluation, the Board finds that the evidence does not 
support his contentions, for the reasons stated above.  The 
Board is responsible for weighing all of the evidence and 
finds that the preponderance of such evidence is against an 
evaluation in excess of 70 percent for post-traumatic stress 
disorder.  There is no doubt to be resolved.  Gilbert, 1 Vet. 
App. at 55.

C.  Extraschedular consideration

The Board finds that the evidence does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards for both the 30 percent and 70 percent evaluations.  
See 38 C.F.R. § 3.321(b)(1) (2007).  The overall disability 
picture with respect to the service-connected post-traumatic 
stress disorder does not show any significant impairment 
beyond that contemplated in the staged ratings.  Under the 
circumstances, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Earlier Effective Date

A TDIU was awarded to the veteran as of October 21, 2002.  In 
the veteran's VA Form 21-8940, Veteran's Application for 
Increased Compensation Based Upon Unemployability, received 
on May 9, 2003, he indicated he became too disabled to work 
on March 20, 2001.  Following the award of the TDIU, he has 
argued that he should be awarded such benefit as of 2001, 
because he had been fired due to his post-traumatic stress 
disorder.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.400 (2007).  Unless specifically provided 
otherwise, the effective date of an award based on a claim 
for increase (which includes a claim for individual 
unemployability) shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. 
§ 3.400.  An effective date for a claim for increase may also 
be granted prior to the date of claim if it is factually 
ascertainable that an increase in disability had occurred 
within one year from the date of claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2) (2007); see 
Harper v. Brown, 10 Vet. App. 125, 126 (1997).

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2007).  Total disability ratings for compensation may 
be assigned when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Disabilities resulting from common etiology or a single 
accident will be considered as one disability.  Id.  

A brief description of the facts follows.  The veteran filed 
a claim for service connection for post-traumatic stress 
disorder on October 4, 2001.  He stated that he was having 
anxiety, chest pains, and depression, which had affected his 
ability to work.  Prior to October 4, 2001, the veteran was 
service connected for diabetes mellitus, which was evaluated 
as 20 percent disabling; mastitis, which was evaluated as 
10 percent disabling; right leg peripheral neuropathy and 
left leg peripheral neuropathy, which were evaluated as 
noncompensably disabling.  This combined to a 30 percent 
evaluation.  

Service connection for post-traumatic stress disorder was 
subsequently granted, and the veteran was assigned a 
30 percent evaluation, effective October 4, 2001.  This 
increased the veteran's combined evaluation to 50 percent as 
of October 4, 2001, which does not meet the schedular 
criteria for a TDIU.  The veteran has appealed the assignment 
of the 30 percent evaluation for post-traumatic stress 
disorder, which the Board has determined is the appropriate 
evaluation for the service-connected disability.  

The veteran was awarded a 70 percent evaluation for post-
traumatic stress disorder as of October 21, 2002, based upon 
a clinical record that showed increased symptomatology.  The 
RO also granted a TDIU as of that date, as the veteran then 
had a combined evaluation of 80 percent, which would meet the 
criteria for a TDIU.  See 38 C.F.R. § 4.16(b). 

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
effective date earlier than October 21, 2002, for the award 
of a TDIU.  As noted above, prior to October 21, 2002, the 
veteran did not meet the schedular criteria for a TDIU.  
While an extraschedular evaluation could be granted prior to 
that date, the Board has determined that the evidence of 
record fails to show that the veteran's symptoms associated 
with post-traumatic stress disorder presented such an 
exceptional or unusual disability picture as to warrant 
extraschedular consideration for that disability prior to 
October 22, 2002.  There is evidence in the claims file that 
the veteran stopped working in early 2001, but not because of 
post-traumatic stress disorder.  Rather, the veteran stated 
it was due to a physical disability (which is not service 
connected).  He has changed the reason for his being fired to 
his post-traumatic stress disorder symptoms.  The Board has 
accorded this statement lessened probative value because of 
his changed reason and because his initial reason was 
reported in close proximity to the loss of his job.  

There is no question that the service-connected post-
traumatic stress disorder had an impact on the veteran's 
ability to obtain and sustain gainful employment; however, 
based upon the evidence of record, it was not the sole basis.  
Even so, the veteran was not service connected for post-
traumatic stress disorder until October 4, 2001.  As 
explained in more detail above, the veteran's post-traumatic 
stress disorder did not warrant any more than a 30 percent 
evaluation prior to October 21, 2002.  Thus, since the 
veteran did not meet the schedular criteria for a TDIU prior 
to October 21, 2002, there is no factual or legal basis upon 
which to premise the grant of an effective date prior to 
October 21, 2002, for the award of a TDIU.  

For the above reasons, the Board finds that an effective date 
earlier than October 21, 2002, for the award of a TDIU cannot 
be granted.  The benefit-of-the-doubt rule is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial evaluation in excess of 30 percent prior to 
October 21, 2002, and in excess of 70 percent as of October 
21, 2002, for post-traumatic stress disorder is denied.

An effective date earlier than October 21, 2002, for the 
award of a TDIU is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


